Citation Nr: 0612200	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  00-18 954	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic sinusitis 
with allergic rhinitis.

5.  Entitlement to service connection for a nerve condition.  

6.  Entitlement to service connection for a foot disorder.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to June 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1999 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  This matter was previously 
before the Board in September 2004 at which time it was 
remanded for further development.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1980 to June 1981.

2.  In April 2006, the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, in Waco, Texas, 
that the veteran died in January 2006.




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		
JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


